DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 20 January 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Election/Restrictions
3. In the reply of 11 August 2021, Applicant elected without traverse of Group I, and the species of the combination of miR-17 and miR-422a.
Claim Status
4. 	Claims 1, 2, 5, 8-9, 11-13 are pending.
	Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Note that claims 11-13  encompass measuring one or more of miR-17, miR-155, miR-202, miR-422a and miR-483 but then go on to recite calculating ratios that require each of the 5 miRNAs. Thereby, these claims are not directed to the elected species which is limited to the combination of only the two miRNAs of miR-17 and miR-422a.
Claims 1, 2, 5 and 8-9 read on the elected invention and have been examined herein to the extent that the claims encompass the elected species of the combination of miR-17 and miR-422a.  The claims encompass the non-elected subject matter of the 
New Claim Objections
5. Claims 2, 5, 8 and 9 are objected to because of the following informalities:  
	Claim 2 recites “group of human” whereas the claim should recite “group of humans” or “group of human subjects.” 
	Claim 5 (and thereby dependent claim 8) and claim 9 recite “comprising the steps of: Measuring” whereas the claims should recite “comprising the steps of: measuring”.
Appropriate correction is required.
Maintained Improper Markush Grouping Rejection
6. Claims 1, 2, 5 and 8-9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a 
	The Markush groupings of miR-17, miR-100, miR-155, miR-202, miR-422a and miR-483a, and combinations thereof – including the combinations of “miR-422a and miR-17, miR-202 and miR-483, miR-422a and miR-483, miR-202 and miR-155, miR-202 and miR-17, miR-100 and miR-17, miR-155 and miR-17, miR-100 and miR-483, miR-202 and miR-422a, or miR-155 and miR-483” (see claims 5, 8 and 9), are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).

A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs are short non-coding nucleic acids that comprise nucleotides. The fact that the nucleic acids are miRNAs per se or that they comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of being a miRNA or comprising nucleotides alone is not essential to the asserted common activity of being correlated with encapsulating peritoneal sclerosis (EPS). Accordingly, while the different miRNAs are asserted to have the property of having an expression level that is correlated with EPS, they do not share a substantial structural similarity essential to this activity.
knowledge in the prior art that the miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of having an expression level that is correlated with EPS. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. Response to Remarks:
	The response states that the rejection is based on the finding that the claims recite an improper Markush group “because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use...”
	The response goes on to state:
Claim 1 has been amended to “wherein the miRNA comprises one or more of miR-17, miR-100, miR-155, miR-202, miR-422a, and miR-483,” and claim 5 has been amended to “wherein the two miRNAs comprise miR-422a and miR-17, miR-202 and miR-483, miR-422a and miR-483, miR-202 and miR-155, miR-202 and miR-17, miR-100 and miR-17, miR-155 and miR-17, miR-100 and miR-483, miR-202 and miR-422a, or miR-155 and miR-483.” Accordingly, Applicant respectfully requests that the rejection be withdrawn.


	The response also states that claims 1, 5 and 9 are allowable and that non-elected claims 11-13 should be rejoined with the elected claims. 
	However, claims 1, 2, 5, 8 and 9 are not allowable for the reasons set forth above. Applicant’s attention is directed to MPEP 803.02IIID which states: “Note that no Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 2117, subsection III), and all other conditions of patentability have been satisfied.”
	Further, regarding the request for rejoinder of the recited combinations of miRNAs with the elected set of miR-17 and miR-422a, as set forth in the restriction requirement of 16 June 2021, where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).” (Emphasis added). Herein, claims 1, 2, 5, 8 and 9 which encompass the elected subcombination of miR-17 and miR-422a are not allowable because these claims recite an improper 
	Note that the above rejection can be obviated by amendment of the claims so that they are limited to the combination of miR-17 and miR-422a. For example, amendment of claim 1 to recite “measuring the expression level of at least two micro ribonucleic acids (miRNAs) in an ascites sample of the human, wherein the at least two miRNAs comprise miR-17 and miR-422a; comparing the expression level of the miRNAs in the ascites sample to that of  the same miRNAs of a control, wherein when the expression level of the miRNAs in the ascites sample…” would obviate this rejection as it applies to claims 1 and 2.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634